82698: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26312: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82698


Short Caption:RIBEIRO VS. NATIONSTAR MORTG., LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A720473Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/12/2021 / Singer, MichaelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohnny R. RibeiroRusty Graf
							(Black & Wadhams)
						


RespondentNationstar Mortgage, LLCScott R. Lachman
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/31/2021Filing FeeFiling Fee due for Appeal. (SC)


03/31/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-09342




03/31/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-09344




04/01/2021Notice/IncomingFiled Respondent's Notice of Appearance for Donna M. Wittig. (SC)21-09485




04/06/2021Filing FeeFiling Fee Paid. $250.00 from Black & Wadhams.  Check no. 10018. (SC)


04/06/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).21-09893




04/12/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Michael H. Singer. (SC)21-10481




04/28/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICE FILED ON 4/28/21)(SC)


04/28/2021Docketing StatementFiled Appellant's Civil Docketing Statement. Exhibit 5. (REJECTED PER NOTICE FILED ON 4/28/21)(SC)


04/28/2021Docketing StatementFiled Appellant's Civil Docketing Statement. Exhibit 8. (REJECTED PER NOTICE FILED ON 4/28/21)(SC)


04/28/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-12211




04/29/2021MotionFiled Appellant's Motion to Extend Time to File Docketing Statement. (SC)21-12345




04/29/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-12347




04/29/2021Docketing StatementFiled Appellant's Exhibits to Docketing Statement. (SC)21-12351




04/29/2021Docketing StatementFiled Appellant's Exhibits to Docketing Statement. (SC)21-12353




05/04/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on April 29, 2021.  (SC)21-12775




05/07/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 10, 2021, at 2:00 pm. (SC).21-13219




06/10/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-16759




06/15/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-17150




06/16/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/9/18, 11/29/18, 12/7/18, 2/14/19, 2/23/21, and 3/2/21. To Court Reporter: Sharon Howard. (SC)21-17388




09/10/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-26258




09/10/2021Order/DispositionalFiled Order/Stipulated Dismissal. Order Dismissing Appeal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued. (SC)21-26312





Combined Case View